Citation Nr: 1330972	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-12 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to termination of apportionment for a dependent child effective earlier than December 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1987 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and Seattle, Washington.

In a June 2000 decision, the Boise RO awarded a monthly apportionment of the Veteran's VA benefits to the Veteran's dependent child, effective August 1, 1999.  In February 2003 the Veteran sought to have the apportionment stopped, contending that monies from Social Security Administration benefits were already being garnished and paid to the Veteran's dependent child for the purpose of support.  In February 2004 the RO informed the Veteran that the request to stop apportionment for his dependent child was denied, as the Veteran did not provide sufficient evidence of contribution to the child's support, or that the apportionment was causing the Veteran an undue hardship.

The Veteran timely filed a notice of disagreement in March 2004, and in October 2004 the RO issued a statement of the case (SOC).  The Veteran did not timely respond to the SOC with a substantive appeal.  In an August 2013 brief, the Veteran's representative noted that a VA form 20-6560 created in February 2005 indicates that at that time the Veteran was living in Washington State, while the October 2004 SOC was sent to an address in Idaho.  The record does not reflect when the Veteran relocated to Washington State; however, given the Veteran's lack of response to the October 2004 SOC, the Board concludes that the Veteran may not have received the document.  

The Veteran subsequently again sought to have the apportionment stopped in November 2007.  That claim was granted in March 2008 and apportionment was stopped effective December 1, 2007.  In September 2008, the Veteran sent VA a notice of disagreement with respect to the effective date of the termination of apportionment.  Because this matter is a "contested claim" under 38 C.F.R. § 20.501 (2013), a notice of disagreement must have been received within 60 days - rather than the traditional one year - in order to have been timely.  Accordingly, the Veteran's September 2008 notice of disagreement was not a timely appeal from the March 2008 decision. 

In June 2009 the Veteran was sent a letter stating that the September 2008 notice of disagreement was not timely.  The Veteran appealed from that determination in July 2009 and perfected an appeal to the Board in March 2010.  While the issue certified to the Board is that of the timeliness of the Veteran's September 2008 notice of disagreement, the underlying matter raised on appeal involves the effective date of termination of apportionment.  The issue indicated above reflects the underlying matter before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As described in the Introduction section above, an October 2004 SOC regarding denial of the Veteran's request for termination of apportionment was misaddressed.  The Board is left to conclude that the Veteran did not receive the SOC, and thus the matter of termination of apportionment remains on appeal following a timely notice of disagreement in March 2004.

When a veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, the record does include a SOC; however, because the SOC was sent to the wrong address, the Board considers it functionally equivalent to having never been sent to the Veteran at all.

To cure the due process deficiency, the Veteran must be sent an SOC and afforded the opportunity to provide evidence to substantiate the request for termination of apportionment throughout the period on appeal which began in February 2003 when the Veteran filed the claim to terminate apportionment leading to the issuance of the misaddressed October 2004 SOC.

The RO will follow the procedures applicable to simultaneously contested claims in issuing the SOC, in summarizing any response from the Veteran, and other notices to all appropriate parties on the issue of an earlier effective date than December 1, 2007 for termination of apportionment for a dependent child.  See 38 C.F.R. 
§§ 20.500 - 20.504 (2013)

Accordingly, the matter of termination of apportionment (for the period prior to December 1, 2007) is REMANDED for the following action:

The RO should issue an SOC on the matter of termination of apportionment, responsive to the Veteran's March 2004 notice of disagreement, and afford the Veteran the appropriate opportunity to submit evidence to substantiate the claim for termination and the opportunity to submit a substantive appeal perfecting an appeal on this issue.

The RO is reminded to follow the procedures applicable to simultaneously contested claims in issuing the SOC and other notices to all appropriate parties and in determining whether an earlier effective date than December 1, 2007 is warranted for termination of apportionment for a dependent child.   38 C.F.R. §§ 20.500 - 20.504.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


